Citation Nr: 1747342	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  09-29 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right foot tinea pedis.  

2.  Entitlement to service connection for left foot tinea pedis with residuals of staph infection.

3.  Entitlement to an initial compensable rating for headaches.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991 and from March 2003 to August 2003.  He also had active duty for training from June 1979 to November 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for service connection for headaches, and from an April 2015 rating decision by the VA RO in New Orleans, Louisiana that denied the Veteran's claims for service connection for right leg and left leg tinea pedis.  Jurisdiction over these claims currently lies with the VA RO in New Orleans, Louisiana.  

The Veteran previously testified in a video conference hearing in October 2010 before a Veterans Law Judge who has since retired.  He also testified in a travel Board hearing before the undersigned Veterans Law Judge in August 2017.  Transcripts of both hearings are associated with the claims file.  

These claims were previously before the Board.  The issue of entitlement to an initial compensable rating for headaches was remanded in an August 2014 decision for a Statement of the Case.  In an August 2016 decision, all the above-listed claims were remanded for a hearing.  For the reasons discussed below, additional development is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for right foot tinea pedis and left foot tinea pedis with residuals of staph infection.  He additionally seeks an initial compensable rating for his service-connected headaches. 

Tinea Pedis

During the August 2017 hearing, the Veteran testified that his right foot tinea pedis and left foot tinea pedis with staph infection manifested in service in approximately the 1990s when he served in Kuwait and recurred in Iraq in approximately 2003.  He also asserted that his former podiatrist informed him that his foot infections came from the sand in Kuwait, and that he had treated thousands of troops with similar symptoms.  Additionally, the Veteran's spouse testified that the Veteran did not have these problems until the Veteran went to Kuwait.  

The Veteran's service treatment records are largely unavailable, as discussed in a Formal Finding on the Unavailability of Service Records issued in May 2005.  However, a December 1978 enlistment examination is of record and notes that tinea versicolor was found upon clinical examination.  The examination report did not clarify as to where tinea versicolor was present.  

A review of VA treatment records reveals that the Veteran sought treatment for his right and left foot rashes in July 2005 and reported that the rash started between his toes in the 1990s while he was stationed in Kuwait, that the rash never went away, and that the rash returned again in Iraq in 2003.  A November 2005 VA treatment record also documented the Veteran's report that the painful infection of his feet was present in one form or another since Kuwait and further noted that the Veteran used communal showers in Kuwait.  In a March 2015 VA podiatry note, he was assessed with severe tinea pedis bilaterally with recurrence and a history of staph.  A September 2017 Disability Benefits Questionnaire noted diagnoses of dermatophytosis and MRSA.

In light of the above, the Board finds that remand is warranted and the Veteran should be afforded a VA examination.  On remand, the examiner should provide an opinion on the nature and etiology of the Veteran's right foot and left foot tinea pedis.  Consideration should be given to the following: the December 1978 enlistment examination notating the presence of tinea versicolor prior to active service; the July 2005 and November 2005 VA treatment records documenting the Veteran's reports of a rash between his toes that started in Kuwait in the 1990s and recurred in Iraq in 2003; and the August 2017 testimony that his former podiatrist informed him that his foot infections came from the sand in Kuwait.  

Headaches

During the August 2017 hearing, the Veteran testified that his headaches have worsened.  Specifically, he stated that he has headaches 3 to 4 times daily with symptoms of nausea, sweating, and sensitivity to light relieved by keeping the room dark and laying down.  He also asserted that his treating VA provider informed him that his headaches are worsening.  August 2017 VA treatment records document the Veteran's report of constant and chronic pain and sensitivity to light.  He also requested for medication for his headaches and was subsequently prescribed propranolol.  

As the evidence of record does not reflect the current state of the Veteran's headache disability, a VA examination should be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see 38 C.F.R. § 3.327(a) (2016).  Consequently, remand is warranted and the Veteran should be afforded a new VA examination to assess the current nature and severity of his headaches.  Consideration should be given to the Veteran's August 2017 lay testimony of worsening and August 2017 VA treatment records containing the Veteran's request for medication and reports of worsening symptoms.  

Finally, any outstanding VA treatment records should be obtained and associated with the record.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records not already of record relating to the claims.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Afford the Veteran an examination to determine the nature and etiology of his right foot tinea pedis and left foot tinea pedis with residuals of staph infection.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any tinea pedis of the right foot and the left foot present since March 2015, even if the condition has since resolved.  

The examiner's attention is invited to the March 2015 VA podiatry note that documented a diagnosis of aggressive tinea pedis and associated staph infection to the left foot; and the September 2017 Disability Benefits Questionnaire that noted diagnoses of dermatophytosis and MRSA.  

b)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that tinea pedis preexisted active service.  

The examiner should consider the December 1978 enlistment examination notating the presence of tinea versicolor prior to active service.  If the examiner finds that the current tinea pedis is related to the December1978 evaluation of tinea versicolor, the examiner should provide a rationale.  

c)  If tinea pedis clearly and unmistakably preexisted service, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any preexisting tinea pedis was NOT aggravated (i.e., permanently worsened) during the Veteran's active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress of the condition.

The examiner's attention is invited to the July 2005 and November 2005 VA treatment records documenting the Veteran's reports that a rash between his toes started in Kuwait in the 1990s, that he used communal showers in Kuwait, and that the rash recurred in Iraq in 2003; and his spouse's August 2017 testimony that the Veteran did not have tinea pedis prior to service in Kuwait.  

d)  If it is not clear and unmistakable that any diagnosed tinea pedis preexisted service and was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed tinea pedis began in or is related to the Veteran's active service.

e)  If any residuals of staph infection, including MRSA, are diagnosed, is it at least as likely as not (a probability of 50 percent or greater) that any such currently diagnosed disabilities began in or is related to the Veteran's active service.

The examiner's attention is invited to the following: July 2005 and November 2005 VA treatment records documenting the Veteran's reports that a rash between his toes started in Kuwait in the 1990s, that he used communal showers in Kuwait, and that the rash recurred in Iraq in 2003; and the August 2017 testimony that a former podiatrist informed him that his foot infections came from the sand in Kuwait and that similar symptoms were seen in other troop members.  

The examiner is reminded that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

3.  Afford the Veteran an examination to determine the nature and severity of his headaches.  The electronic claims file should be forwarded to the examiner for review.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner's attention is invited to the Veteran's August 2017 lay testimony and the August 2017 VA treatment records containing the Veteran's request for medication and reports of worsening symptoms to include constant, chronic pain and sensitivity to light.  

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

